DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/07/2022 has been entered.
 
Status of Claims
Claims 5, 6, 10, 13 and 14 are canceled.  Claims 1-4, 7-9, 11-12 and 15-16 are pending where claims 1-3 and 11 have been amended.  Claims 3 and 9 are withdrawn from consideration and claims 1-2, 4, 7-8, 11-12 and 15-16 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 102 rejection of the claims over US 2012/0082588 to Kobayashi et al have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections over JP 2013199699 to Kaneko et al and EP 3225707 A1 to Haake et al
Notice of Claim Interpretation
	Instant claims 1-3 and 11 recite the limitation “(has/having) the following composition.” Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended (see MPEP 2111.03 IV).  In the instant case, instant claims 8 and 16 would be redundant if instant claims 1-3 and 11 were interpreted as closed language.  Therefore, for the purposes of search and consideration, the limitation “(has/having) the following composition” has been interpreted as open language which does not exclude additional, unrecited elements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 7, 8, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as obvious over US 2012/0082588 to Kobayashi et al (cited by applicant in IDS).
Regarding claim 1, Kobayashi discloses a copper alloy composition overlapping the instantly claimed range as well as numerous specific copper alloys lying close to the instantly claimed composition, such as Kobayashi example 2 which comprises the following composition (Kobayashi, abstract, Examples, para [0025-0062], Table 1 No 2).
Element
Claimed wt%
Kobayashi wt%
Kobayashi 2 wt%
Overlaps/Lies within?
Sn
2-4
1.0-6.0
3.5
Yes/Yes
Zn
0.1-1.5
1-3
2.6
Yes/No
S
0.05-0.45
0.2-0.6
0.19
Yes/Yes
Pb
0-0.25
0-0.25
<0.02
Yes/Yes
Ni
0-0.6
0-1.0
<0.01
Yes/Yes
Sb
0-0.2
0-0.2
<0.02
Yes/Yes
P
Optionally 0-0.06
0-0.05
0.03
Yes/Yes
B
Optionally 0-0.03
≤impurity
≤impurity
Yes/Yes
Zr
Optionally 0-0.03
≤impurity
≤impurity
Yes/Yes
Cu
Balance
Balance
Balance
Yes/Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kobayashi including the instantly claimed because Kobayashi discloses the same utility throughout the disclosed ranges.
Additionally, Example 2 of Kobayashi differs from the instant claims in that Example 2 of Kobayashi contains 2.6 wt% Zn whereas the instant claims require 0.1-1.5 wt% Zn.  However, Kobayashi discloses that 1-3 wt% of Zn (overlapping the instantly claimed range of 0.1-1.5 wt%) may be added to the alloy of Kobayashi in order to improve mechanical properties such as tensile strength and elongation (Kobayashi, para [0033]).  Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the zinc content of Example 2 of Kobayashi, including in amounts within the claimed ranges, the motivation for doing so being to improve mechanical properties such as tensile strength and elongation (Kobayashi, para [0033]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kobayashi including the instantly claimed because Kobayashi discloses the same utility throughout the disclosed ranges.
Regarding claims 2 and 11, the alloy of Kobayashi is subjected to casting and machining (Kobayashi, para [0044]) to turn the alloy into a “shaped product.”
Regarding claims 4, 7, 8, 12, 15 and 16, the alloy of Kobayashi overlaps the instantly claimed ranges.

Claim(s) 1, 2, 4, 7, 8, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as obvious over JP 2013199699 to Kaneko et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Kaneko discloses an alloy overlapping that of the instant claims as well as numerous specific copper alloys lying close to the instantly claimed composition, such as Kaneko example 3 which comprises the following composition (Kaneko, abstract, Examples, para [0010, 0027-0035], Table 1 No 3).
Element
Claimed wt%
Kaneko wt%
Kaneko 3 wt%
Overlaps/Lies within?
Sn
2-4
0.5-11.0
2.0
Yes/Yes
Zn
0.1-1.5
Fe+Zn+Ni+Si+Al+Cr+Mn+Co+Zr+Ti+Ag: 0.05-3.0
≤impurity
Yes/No
S
0.05-0.45
0.02-1.0
0.15
Yes/Yes
Pb
0-0.25
≤impurity
≤impurity
Yes/Yes
Ni
0-0.6
Fe+Zn+Ni+Si+Al+Cr+Mn+Co+Zr+Ti+Ag: 0.05-3.0
≤impurity
Yes/Yes
Sb
0-0.2
≤impurity
≤impurity
Yes/Yes
P
Optionally 0-0.06
0.03-0.70
0.03
Yes/Yes
B
Optionally 0-0.03
≤impurity
≤impurity
Yes/Yes
Zr
Optionally 0-0.03
Fe+Zn+Ni+Si+Al+Cr+Mn+Co+Zr+Ti+Ag: 0.05-3.0
≤impurity
Yes/Yes
Cu
Balance
Balance
Balance
Yes/Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kaneko including the instantly claimed because Kaneko discloses the same utility throughout the disclosed ranges.
Additionally, example 3 of Kaneko differs from the instant claims in that example 3 of Kaneko does not contain zinc whereas the instant claims require 0.1-1.5 wt% Zn.  However, Kaneko discloses that 0.05-3.0 wt% of Zn (overlapping the instantly claimed range of 0.1-1.5 wt%) may be added to the alloy of Kaneko in order to improve the springiness, fatigue characteristics, corrosion resistance, wear resistance and strength of the alloy (Kaneko, para [0017]).  Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0.05-3 wt% Zn, including in amounts within the claimed ranges, to example 3 of Kaneko, the motivation for doing so being to improve the springiness, fatigue characteristics, corrosion resistance, wear resistance and strength of the alloy (Kaneko, para [0017]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kaneko including the instantly claimed because Kaneko discloses the same utility throughout the disclosed ranges.
Regarding claims 2 and 11, the alloy of Kaneko may be formed into a shaped article by hot forging (Kaneko, para [0025]), e.g. hot forming.
Regarding claims 4, 7, 8, 12, 15 and 16, the alloy of Kaneko overlaps or lies within the instantly claimed ranges.
Claim(s) 1, 2, 4, 7, 8, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as obvious over EP 3225707 A1 to Haake et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Haake discloses a copper alloy overlapping the instantly claimed composition as follows, such as Haake example 1 which comprises the following composition (Kobayashi, abstract, Examples, para [0009-0018]).
Element
Claimed wt%
Haake wt%
Lies within?
Sn
2-4
3.5-4.8
No
Zn
0.1-1.5
1.5-3.5
Yes
S
0.05-0.45
0.25-0.65
No
Pb
0-0.25
0-0.25
Yes
Ni
0-0.6
0-0.4
Yes
Sb
0-0.2
0-0.1
Yes
P
Optionally 0-0.06
0.015-0.1
Yes
B
Optionally 0-0.03
≤impurity
Yes
Zr
Optionally 0-0.03
≤impurity
Yes
Cu
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Haake including the instantly claimed because Haake discloses the same utility throughout the disclosed ranges.
Regarding claim 2 and 11, the alloy of Haake is subjected to casting (Haake, para [0007]) to turn the alloy into a “shaped product.”
Regarding claims 4, 7, 8, 12, 15 and 16, the alloy of Haake overlaps the instantly claimed ranges.
Response to Arguments
Applicant's arguments filed 9/07/2022 have been fully considered but they are not persuasive.
Applicant argues that the instant claims are patentable over the cited prior art because the specific examples of the cited prior art are outside of the instantly claimed ranges.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 [R-5]).  Although the cited prior art does not explicitly list specific examples of alloys falling within the instantly claimed ranges, the broader teachings of the cited prior art reasonably suggest alloys overlapping the instantly claimed ranges and as such the cited prior art presents a prima facie case of obviousness over the instantly claimed alloy.
Applicant argues that the instant claims are patentable over Kobayshi because example 2 of Kobayashi  contains an amount of Fe which cannot be considered an inevitable impurity and which is excluded by the instant claims.  This is not found persuasive for multiple reasons.  First, example 2 of Kobayashi contains 0.04 wt% Fe, and Kobayashi (Kobayashi, Table 1) explicitly and unambiguously states that iron is an inevitable impurity present in amounts less than 0.5 wt% (Kobayashi, para [0034]).  Thus the amount of Fe in example 2 of Kobayashi is considered an inevitable impurity by Kobayashi.  Additionally, the instant claims do not exclude iron because the instant claims recite the transitional phrase “having.” Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended (see MPEP 2111.03 IV).  In the instant case, instant claims 8 and 16 would be redundant if instant claims 1-3 and 11 were interpreted as closed language.  Therefore, for the purposes of search and consideration, the limitation “(has/having) the following composition” has been interpreted as open language which does not exclude additional, unrecited elements.  If applicant intends for the claim to exclude additional unrecited elements the claim should be amended to recite the transitional phrase “consisting of.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738